                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF MICHIGAN
                                                       SOUTHERN DIVISION

    RODRICK TIMOTHY ROBINSON, a.k.a.
    Timothy Rodrick Robinson,
                                                                     Case No. 2:17-cv-12675
                               Plaintiff                             District Judge Robert H. Cleland
                                                                     Magistrate Judge Anthony P.
    v.                                                               Patti

    RAY SHOLTZ, LAURA MCCORMICK,
    YOLANDA BUSH, STEVEN RIVARD,
    MARK MCCULLICK, ROBERT VASHAW
    ROBERT STONE, SUSAN HAVELKA
    and JOHN DOE(S),

           Defendants.
___________________________________/

ORDER GRANTING DEFENDANTS’ FEBRUARY 19, 2019 MOTION FOR
A PROTECTIVE ORDER TO SEAL DOCUMENTS (DE 31), MOTION TO
 SEAL DOCUMENTS (DE 32) and EX PARTE MOTION FOR LEAVE TO
      FILE EXHIBIT IN THE TRADITIONAL MANNER (DE 33)

              Judge Cleland has referred this case to me for all pretrial matters. Currently

pending before the Court is Defendants Sholtz, McCormick and Bush’s February

19, 2019 motion for summary judgment (DE 34), for which two of the nine

exhibits were separately filed under seal: (1) a Prison Rape Elimination Act

(PREA) Investigation (DE 34-3, DE 35 [Exhibit 2]);1 and, (2) a video (DE 34-10,



                                                            
1
 To be sure, this multi-page exhibit includes a copy of the Step I grievance form in
SLF-16-06-0579-17a. (DE 35 at 7.) However, this grievance is already part of the
public record. (DE 18-3 at 34, DE 34-2 at 2.)
                                                               1 
 
DE 36 [Exhibit 9]). Defendants concurrently filed three motions related to these

sealed exhibits. (DEs 31-33.) See E.D. Mich. LR 5.3(b) (“Sealing Items Not

Authorized by Statute or Rule”), Electronic Filing Policies and Procedures R18(c)

(E.D. Mich.).

      Upon consideration, Defendants’ motions for a protective order to seal

documents (DE 31) and to seal documents (DE 32) are GRANTED. The Court is

persuaded that sealing the PREA Investigation will “protect the identities of both

the accuser and the accused,” and that sealing the video will “protect the

confidentiality of the prison’s safety and security capabilities, the Plaintiff and

others involved.” (DE 32 at 6-7.) Rudd Equip. Co., Inc. v. John Deere Constr. &

Forestry Co., 834 F.3d 589, 594 (6th Cir. 2016) (“a court must balance the

litigants’ privacy interests against the public’s right of access, recognizing our

judicial system’s strong presumption in favor of openness.”).

      Finally, Defendants’ ex parte motion for leave to file exhibit in the

traditional manner (DE 33) is GRANTED, as Exhibit 9 is a DVD and “cannot

authentically be converted to PDF as required in R18(a).” Electronic Filing

Policies and Procedures R18(c). Additionally, Defendants are DIRECTED to

send a judge's copy of the video directly to my chambers (231 W. Lafayette, Room

673, Detroit, MI 48226), no later than Monday, April 1, 2019.

      IT IS SO ORDERED.


                                           2 
 
Dated: March 25, 2019                  s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 25, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3 
 
